t c memo united_states tax_court estate of ronald g keeton deceased kimberly keeton spence personal representative petitioner v commissioner of internal revenue respondent docket no filed date douglas a wright for petitioner lauren b epstein for respondent memorandum opinion goeke judge respondent issued a notice_of_deficiency in the federal estate_tax of the estate of ronald g keeton the estate of dollar_figure after concessions the sole issue for 1the parties have stipulated that they have resolved all other issues raised by the notice_of_deficiency and petition decision is whether the estate is entitled to the family-owned business deduction under sec_2057 in response to an argument respondent made in his opening brief the estate has conceded that it cannot prevail under the statute because it fails to meet one of the substantive requirements necessary to obtain the deduction however the estate contends that the argument raised in respondent’s brief contradicts the stipulation of facts and respondent prejudiced the estate by raising a new issue on brief we hold that respondent did not raise a new issue and that the estate may not rely on the stipulation of facts to preclude respondent’s argument background the parties submitted this case fully stipulated under rule the stipulations of facts and the attached exhibits are incorporated herein by this reference ronald g keeton decedent died on date decedent was a citizen and resident_of_the_united_states at the time of his death the record does not reflect where in the united_states decedent lived at the time of his death the parties have stipulated that the legal address of decedent’s personal representative is in panama city florida 2unless otherwise indicated all section references are to the internal_revenue_code in effect for the date of decedent’s death and all rule references are to the tax_court rules_of_practice and procedure on the date of his death and at all times since incorporation decedent owned percent of the stock of keeton corrections inc keeton corrections a subchapter_c_corporation and percent of the stock of non-secure programs inc nsp an s_corporation decedent materially participated in the operation of both companies both companies operate corrections facilities keeton corrections a kentucky corporation authorized to do business in florida was incorporated in and has operated continuously since that time keeton corrections initially contracted with the united_states the commonwealth of kentucky and the state of florida to provide corrections facilities and services as part of the federal and state penal systems nsp a florida corporation was incorporated on date nsp is not a subsidiary of keeton corrections after the incorporation of nsp keeton corrections and the state of florida assigned the florida state contracts to nsp keeton corrections continued to operate corrections facilities under federal contract in florida and various other states upon his death decedent passed his interests in both keeton corrections and nsp to his daughter kimberly spence ms spence continues to operate these companies the estate timely filed a form_706 united_states estate and generation skipping transfer_tax return on date the estate_tax_return on schedule t of the estate_tax_return the estate claimed a deduction under sec_2057 of dollar_figure the estate reported qualified family-owned business interests qfobis valued at dollar_figure consisting of decedent’s interest in keeton corrections valued at dollar_figure and his interest in nsp valued at dollar_figure pursuant to sec_2057 the executor elected the application of sec_2057 and filed the agreement referred to in sec_2057 respondent issued his notice_of_deficiency on date in his notice_of_deficiency respondent among other adjustments disallowed the family-owned business deduction in its entirety i sec_2057 discussion sec_2057 provides an estate_tax deduction for qfobis effective for estates of decedents dying after date taxpayer_relief_act_of_1997 publaw_105_34 111_stat_852 a qfobi includes an interest as a proprietor in a business carried on as a proprietorship or an interest in an entity carrying on a business if at least percent of the entity is owned directly or indirectly by the decedent or a member of the decedent's family sec_2057 if an estate qualifies for and elects to take the deduction up to dollar_figure of the adjusted_value of qfobis may be deducted from the value of a decedent’s gross_estate sec_2057 several requirements must be met either before death or at the time of death for interests in a business to be eligible for the sec_2057 deduction sec_2057 sets forth requirements necessary to obtain the deduction sec_2057 estates to which section applies -- in general --this section shall apply to an estate if-- a the decedent was at the date of the decedent's death a citizen or resident_of_the_united_states b the executor elects the application of this section and files the agreement referred to in subsection h c the sum of- i the adjusted_value of the qualified family-owned business interests described in paragraph plus ii the amount of the gifts of such interests determined under paragraph exceed sec_50 percent of the adjusted_gross_estate and d during the 8-year period ending on the date of the decedent's death there have been periods aggregating years or more during which- i such interests were owned by the decedent or a member of the decedent's family and ii there was material_participation within the meaning of sec_2032a by the decedent or a member_of_the_decedent’s_family in the operation of the business to which such interests relate the parties have stipulated that the estate has satisfied the requirements listed in sec_2057 and b the parties have also stipulated that the only dispute is whether the stipulated facts demonstrate that the estate has satisfied the requirements of sec_2057 and d ii evolution of the parties’ current positions in his notice_of_deficiency respondent gave the following explanation for denying the deduction it is determined that the deduction claimed under sec_2057 of the internal_revenue_code_of_1986 is not allowed because during the eight year period ending on the date of the decedent’s death there were not periods aggregating five years or more during which such interests were owned by the decedent or a member_of_the_decedent’s_family therefore the sum of the adjusted_value of the family-owned business interests plus the amount of gifts of such interests does not exceed of the adjusted_gross_estate in its petition and opening brief the estate argued that there were periods aggregating years or more during which decedent owned both keeton corrections and nsp the estate asserted that the language of sec_2057 refers to such interests and does not require that each individual interest in a corporation meet the 5-year requirement the estate asserted that the two corporations should be viewed as one collective business because the incorporation of nsp which occurred fewer than years before decedent’s death was a continuation of the business of keeton corrections that provided the same services to the same customers and under the same contracts therefore the estate concluded that it satisfied the 50-percent test under sec_2057 because it would be able to include the values of both corporations the estate also argued that even if nsp did not satisfy sec_2057 the estate could still include the value of nsp in the 50-percent test calculation under sec_2057 because nsp was an includible qualified_family-owned_business_interest under sec_2057 which sec_2057 cross- references in his opening brief respondent asserted that even if the estate were allowed to combine the interests in nsp and keeton corrections for purposes of sec_2057 the adjusted_value of those combined interests would still not exceed percent of the adjusted_gross_estate since the estate would not be able to satisfy sec_2057 even if able to aggregate the values of both corporations respondent concluded that the estate would not be able to qualify for the deduction sec_2057 provides that includible qualified family- owned business interests are interests that are included in determining the value of the decedent’s gross_estate and that have passed to a qualified_heir from the decedent the estate concedes that the adjusted_value of the combined interests in nsp and keeton corrections does not exceed percent of the adjusted_gross_estate iii the current dispute between the parties since the estate concedes that it does not pass the percent test under sec_2057 it is unnecessary for us to decide whether nsp meets the requirement under sec_2057 for purposes of the 50-percent test in sec_2057 the estate’s concession obviates any further analysis under the statute because if both corporations combined do not satisfy the 50-percent test of sec_2057 the estate will not be entitled to the deduction the estate has raised two additional procedural arguments that require resolution by this court first the estate argues that the parties have stipulated that the combined value of keeton industries and nsp satisfies sec_2057 and that the stipulation is binding on the parties and this court rule e 87_tc_1451 in the alternative the estate argues that we must refuse to consider respondent’s argument that both interests combined could not meet the requirement under sec_2057 because he prejudiced the estate by not raising it until his opening brief for the reasons discussed below we disagree with the estate on both points iv the stipulation of facts does not preclude respondent from arguing that the estate will fail to meet the requirements of sec_2057 even if the two corporations are aggregated the estate claims that respondent’s argument is contrary to the stipulation of facts entered into by the parties in particular the estate cites paragraph of the parties’ stipulation of facts which states the value of the combined interest in keeton corrections inc and non-secure programs inc exceed sec_50 of the decedent’s adjusted_gross_estate the estate claims that respondent’s argument is an attempt to mislead this court we disagree the estate may not rely on the above stipulation the stipulation as worded does not contradict what respondent is arguing the stipulation says that the combined value of the interests in keeton corrections and nsp is greater than percent of the adjusted_gross_estate however that is not what the statute requires in order to obtain the deduction sec_2057 requires that the combined adjusted values of the qualified family-owned business interests exceed percent of the adjusted_gross_estate these are not just semantics-- sec_2057 devotes two entire subsections to defining and providing formulas for the terms adjusted_value and adjusted_gross_estate by stipulating that the combined value of keeton corrections and nsp exceed sec_50 percent of the adjusted_gross_estate the parties have left out a crucial part of the calculation by not including the word adjusted in front of value the parties did not however omit the word adjusted from adjusted_gross_estate the estate is not alleging that sec_2057 and d defines the adjusted_gross_estate and the adjusted_value of the qfobis the adjusted_value of the qfobis enters into the numerator and the adjusted_gross_estate is the denominator for purposes of the 50-percent test under sec_2057 the adjusted_value of the qfobis is determined by aggregating the value of all qualified family-owned business interests that are includable in the decedent’s gross_estate and are passed_from_the_decedent to a qualified_heir this amount is then reduced by the value of claims and mortgages under sec_2053 and less the following indebtedness on a qualified_residence of the decedent determined in accordance with the requirements for deductibility of mortgage interest set forth in sec_163 indebtedness incurred to pay the educational or medical_expenses of the decedent the decedent’s spouse or the decedent’s dependents and other indebtedness of up to dollar_figure h conf rept pincite- 1997_4_cb_1457 the value of the adjusted_gross_estate is equal to the decedent’s gross_estate reduced by any claims against the estate and mortgages on estate assets and increased by the amount of the following transfers to the extent not already included in the decedent’s gross_estate any lifetime transfers of qualified_business interests that were made by the decedent to members of the decedent’s family provided such interests have been continuously held by members of the decedent’s family other than the decedent’s spouse plus any other transfers from the decedent to the decedent’s spouse that were made within years of the date of the decedent’s death plus any other gifts made by the decedent within years of the decedent’s death except nontaxable transfers made to members of the decedent’s family covered by the annual per donee exclusion of sec_2503 id there was a mutual mistake made in the stipulation process see eg graham v commissioner tcmemo_2005_68 we cannot read the stipulation the estate cites as saying that the adjusted values of nsp and keeton corrections together exceed percent of the adjusted_gross_estate because that is simply not what the stipulation says even on brief the estate continued to argue that it satisfied the 50-percent test because the combined value of keeton industries and nsf exceed sec_50 percent of the adjusted_gross_estate both the estate’s reliance on the stipulation and its articulation of the 50-percent test in its briefs reflect a misreading of the statute therefore respondent did not concede anything in the stipulation that contradicts what respondent is arguing now--that the adjusted_value of the interests does not exceed percent of the adjusted_gross_estate the stipulation of settled issues reflects that the parties agreed that the estate was entitled to deduct a total of dollar_figure for claims against the estate which were not reported on the return but were allowed in the notice_of_deficiency these amounts significantly reduced the adjusted_value of the corporations and caused the adjusted_value of the corporations to fall below percent see sec_2057 v respondent has not unfairly prejudiced the estate by arguing on brief that the adjusted_value of the combined interests of the corporations does not exceed percent of the adjusted_gross_estate the estate argues that this court should refuse to consider respondent’s argument concerning the 50-percent test because according to the estate respondent raised it as a new issue in his opening brief in support of its position the estate cites cases where this court has declined to consider arguments raised for the first time by a party in its pretrial memorandum or brief where our consideration of such argument would surprise or prejudice the opposing party harrison v commissioner tcmemo_1994_268 citing 85_tc_309 ndollar_figure 76_tc_708 the estate’s argument that it has been prejudiced revisits the argument it made that respondent’s position contradicts the stipulation of facts the estate’s position is that it is prejudiced because it agreed to forgo trial based upon the premise that the only issue in dispute was whether the estate could combine the values of the two corporations to pass the percent test based upon the estate’s reading of the stipulation regarding the combined values of the corporations the estate assumed that whether the two corporations combined passed the percent test was no longer at issue we have already concluded that the estate is misreading the stipulation we cannot think of any other reason why the estate would be prejudiced the percent test under sec_2057 is an arithmetical calculation based on the definitions of adjusted_value and adjusted_gross_estate in sec_2057 and d the values used to compute the adjusted_gross_estate and the adjusted_value are no longer in dispute respondent has not caused the estate to face a belated confrontation which precludes or limits that party’s opportunity to present pertinent evidence 92_tc_1267 affd 906_f2d_62 2d cir all of the evidence needed to apply the legal standard is already in the record neither party has suggested that the record contains insufficient facts to permit us to dispose_of the case on the grounds of respondent’s argument see 116_tc_450 the estate is not arguing that any information needed to determine the values in sec_2057 and d is missing or that respondent’s calculations are incorrect further the estate has no reason to be surprised by respondent’s argument respondent’s argument does not raise a new issue but appeals to the correct application of the law based upon the record presented and in support of a claim of which the estate was well aware see 126_tc_215 it is based on the correct application of sec_2057 b --the same section upon which the parties have focused their dispute from the beginning of this controversy see smalley v commissioner supra pincite at its core the notice_of_deficiency denied the estate the deduction because it failed the 50-percent test under sec_2057 the parties have been arguing about whether the estate’s corporations pass the 50-percent test from the outset respondent’s argument does not raise any new issue that should have surprised the estate in any way we conclude that respondent’s argument applying sec_2057 does not prejudice or surprise the estate vi conclusion the estate has conceded respondent’s argument that the estate cannot meet the requirements of sec_2057 even if the adjusted values of the two corporations are aggregated and therefore does not qualify for the qualified_family-owned_business_deduction under sec_2057 the actual stipulation that the parties entered into did not establish that the estate satisfied sec_2057 therefore the stipulation contradicts neither respondent’s argument nor the estate’s concession of his argument finally the fact that respondent raised his argument for the first time on brief does not prevent us from considering it because it simply applies the correct law to the facts based upon a legal dispute framed by the notice_of_deficiency accordingly the estate is not entitled to any deduction under sec_2057 to reflect the foregoing and concessions decision will be entered under rule
